DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
	The amendment filed on 12/20/2021 has been entered. Claims 1-4, 6-8, 10-14, 16-18, and 20-24 remain pending in the current application. Claims 10 and 20 are withdrawn pursuant to the species election made over telephone on 03/18/2021. Claims 5, 9, 15, and 19 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “at least one of the plurality of subsystems” (line 13) renders the claim indefinite, as there is insufficient antecedent basis for this limitation in the claim. Specifically, line 5 of the claim recites “at least one of a plurality of subsystems”. Thereafter, the limitation of “at least one of the plurality of subsystems” is recited in line 13, and it is unclear whether this limitation refers to the same “at least one of a plurality of subsystems” as recited in line 5, or whether this limitation refers to another subsystems. 
	In the instant action, “at least one of the plurality of subsystems” in line 13 will be interpreted as “the at least one of the plurality of subsystems” referring to the at least one of a plurality of subsystems recited in line 5 of claim 1, in order to promote compact prosecution. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11, 14, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 8,028,660 B2) in view of Massingill (US 2005/0120970 A1).
	Regarding claim 1, Troy discloses an aquaculture system, comprising:
an aquatic animal containment system operative to hold a population of aquatic animals within a body of water (abstract, “An open-ocean fish-growing platform has a submersible cage structure for growing fish, an antenna for receiving positioning signals transmitted from an external source, a position-correction apparatus for calculating a position error signal from a target geostationary position, and an ocean thermal energy conversion (OTEC) system for generating electric power for thruster units to maintain the cage structure in the target geostationary position,”), the aquatic animal containment system comprising an enclosed hull having a receptacle configured to receive a mechanical core (figure 1, cage structure 15 has an antenna pole 13 that acts as a vertical receptacle for hull 14, with the hull being equivalent to a mechanical core), the mechanical core configured to store at least one of a plurality of subsystems to implement at least one function of the aquaculture system (column 5, lines 18-30, “FIG. 2 illustrates components which may be included with an ocean thermal energy conversion (OTEC) power and pro pulsion system for the open-ocean platform. Within the central hull 14 mounting antenna pole 13 are…,”); 
at least one of the plurality of subsystems comprising an aeration system (column 4, lines 57-62, “The operation of this type of cage with a central stem and air chamber for controlling buoyancy for surfacing or submerging…,”), the aeration system comprising an aeration buoy to perform aeration at least partially above a surface of the body of water (column 1, lines 41-47, “Prior techniques to clean the top half of ocean fish-growing cages include the technique of releasing the central stem from its anchor tether partially and pumping air into the air chamber in the central 
Troy does not appear to specifically disclose the aeration system managing levels of CO2 and 02 for the aquatic animal containment system.  
Massingill teaches an aeration system that manages levels of CO2 and O2 for an aquatic animal containment system (figure 1, water jet supply pipe 37 and paddlewheels 40 and 42; paragraph 0068, “A water jet supply pipe 37 located in the inner water treatment zone 20 provides oxygenated water to the water jet outlets 36 located in the fish channel raceway 14. The paddlewheels 40 (shown in FIG. 1 and FIG. 5) and 42 (shown here) removes carbon dioxide from the water,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy and include the aeration system managing levels of CO2 and O2 for the aquatic animal containment system, as taught by Massingill, in order to permit an aeration system to remove excess carbon dioxide compounds and to provide for aeration of water in an aquatic animal containment system (e.g., Massingill, paragraph 0033, “It is a further object of the present invention to provide such a new and improved scalable fish rearing raceway system and method of making same that incorporates an integrated water treatment unit which would remove particulates, dead and dying fish, excess nitrogen and carbon dioxide compounds and provide for aeration of the water before returning the water to the scalable fish rearing raceway system,”).

Regarding claim 4, Troy as modified discloses the limitations of claim 1, and further discloses the at least one subsystem (e.g., Troy, figures 2 and 6) comprising at least one of a feeding system, an aeration system, a water quality system, a life cycle management system, a harvesting system, and a power management system (e.g., Troy, figures 2 and 6; column 5, lines 18-30; column 6, lines 11-37; abstract).

Regarding claim 11, Troy discloses a method of aquaculture farming, the method comprising:
placing an aquatic animal containment system in a body of water (abstract; figure 3), 
the aquatic animal containment system operative to hold a population of aquatic animals and comprising an enclosed hull having a receptacle configured to receive a mechanical core (figure 1), the mechanical core configured to store at least one of a plurality of subsystems (figure 2; column 5, lines 18-30) to implement at least one function of an aquaculture system associated with the aquatic animal containment system (abstract); and
managing levels of air for the aquatic animal containment system via an aeration system, the aeration system comprising an aeration buoy to perform aeration at least partially above a surface of the body of water (column 1, lines 41-47; column 4, lines 57-62).  
Troy does not appear to specifically disclose managing levels of CO2 and O2 for the aquatic animal containment system via an aeration system.
Massingill teaches managing levels of CO2 and O2 for an aquatic animal containment system via an aeration system (figure 1, water jet supply pipe 37 and paddlewheels 40 and 42; paragraph 0068).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy and include managing levels of CO2 and O2 for the aquatic animal containment system via an aeration system, as taught by Massingill, in order to permit an aeration system to remove excess carbon dioxide compounds and to provide for aeration of water in an aquatic animal containment system (e.g., Massingill, paragraph 0033).

	Regarding claim 14, Troy as modified discloses the limitations of claim 11, and further discloses at least one subsystem (e.g., Troy, figures 2 and 6) comprising at least one of a feeding system, an aeration system, a water quality system, a life cycle management system, a harvesting system, and a power management system (e.g., Troy, figures 2 and 6; column 5, lines 18-30; column 6, lines 11-37; abstract).



	Regarding claim 22, Troy as modified discloses the limitations of claim 1, and further discloses the aeration system comprising a bubble generator configured to generate bubbles to provide O-2 and to scrub CO2 from water (e.g., Massingill, paragraph 0068, “A water jet supply pipe 37 located in the inner water treatment zone 20 provides oxygenated water to the water jet outlets 36 located in the fish channel raceway 14. The paddlewheels 40 (shown in FIG. 1 and FIG. 5) and 42 (shown here) removes carbon dioxide from the water,”) for the same reason as shown in the rejection of claim 1.

	Regarding claim 23, Troy as modified discloses the limitations of claim 11, and further discloses the aeration system configured to perform aeration in the buoy on a surface of the water and aerated water may be recirculated through the aquatic animal containment system (e.g., Massingill, paragraphs 0039 and 0068) for the same reason as shown in the rejection of claim 11.

	Regarding claim 24, Troy as modified discloses the limitations of claim 11, and further discloses the aeration system comprising a bubble generator configured to generate bubbles to provide O2 and to scrub CO2 from water (e.g., Massingill, paragraph 0068) for the same reason as shown in the rejection of claim 11.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Massingill as applied to claims 1 and 11 above, and further in view of Stephen (US 2012/0184001 A1).
	Regarding claims 2 and 12, Troy as modified discloses the limitations of claim 1 and 11, but does not appear to specifically disclose the enclosed hull being formed of an impermeable material.
	Stephen teaches an enclosed hull (figure 1, inner cage 101) being formed of an impermeable material (paragraphs 0011 and 0016, showing how panels of inner cage 101 can be made of impermeable material).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include an enclosed hull being formed of an impermeable material, as taught by Stephen, in order to prevent fish or other materials in the enclosed hull to escape or enter the hull (e.g., Stephen, paragraph 0011).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Massingill as applied to claims 1 and 11 above, and further in view of Leow (WO2018074976 A1).
Regarding claims 3 and 13, Troy as modified discloses the limitations of claim 1 and 11, but does not appear to specifically disclose a mooring coupled to the enclosed hull via a mooring cable to anchor the aquaculture system.
Leow teaches a mooring (figure 2G, mooring lines 122; page 23, lines 11-14) coupled to an enclosed hull 101 (figure 2G, hull 101; page 13, lines 1-5) via a mooring cable (figure 2G, mooring lines 122 are mooring cables) to anchor an aquaculture system 10 (figure 2G, production apparatus 10).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include a mooring coupled to the enclosed hull via a mooring cable to anchor the aquaculture system, as taught by Leow, in order to couple the hull to foundations and to restrict movement of the hull (e.g., Leow, page 35, lines 27-30, claim 33).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Massingill as applied to claims 1 and 11 above, and further in view of Rapoport (US 10,191,489 B1).
	Regarding claims 6 and 16, Troy as modified discloses the limitations of claims 1 and 11, but does not appear to specifically disclose the position management system being operative to move the enclosed hull to a deeper depth based on wave activity of the body of water.
	Rapoport teaches a position management system (figure 4, navigation system 410) being operative to move an enclosed hull (figure 1, structure 100) to a deeper depth based on wave activity of a body of water (column 14, lines 48-62; “the navigation system 410 can determine the boundaries of a strong current…and determine that if the autonomous submersible structure sank in depth by five feet, the structure would be able to steer out of the strong current”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include the position management system being operative to move the enclosed hull to a deeper depth based on wave activity of the body of water, as taught by Rapoport, in order to permit an enclosure to steer away from certain wave activity (e.g., Rapoport, column 14, lines 57-62).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Massingill as applied to claims 1 and 11 above, and further in view of Gace (US 10,231,443).
Regarding claims 7 and 17, Troy as modified discloses the limitations of claim 1, but does not appear to specifically disclose the position management system comprising a winch operative to move the enclosed hull up and down a mooring cable to adjust the depth.
	Gace teaches a position management system (figure 4; column 8, lines 22-26, showing cable 251 being connected to a reel and drive assembly) comprising a winch (column 8, lines 22-26, which shows a 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and include the position management system comprising a winch operative to move the enclosed hull up and down a mooring cable to adjust the depth, as taught by Gace, in order to permit the enclosed hull to be raised or lowered for a variety of reasons, including maintenance, treatment, harvesting, and to follow tidal changes (e.g., Gace, column 8, lines 16-32).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Troy as modified by Massingill as applied to claims 1 and 11 above, and further in view of Barnard (WO2016023071 A1).
Regarding claims 8 and 18, Troy as modified discloses the limitations of claims 1 and 11, but does not appear to specifically disclose the at least one subsystem comprising a feeding system to provide food to the population of aquatic animals, the feeding system operative to move a packaged aliquot of food pellets to contact a knife to release the food pellets into a dispenser to the enclosed hull.
	Barnard teaches at least one subsystem comprising a feeding system (figure 2, feeder 20; page 14, lines 32-35) to provide food to a population of aquatic animals (page 14, line 32 – page 15, line 4), the feeding system operative to move a packaged aliquot of food pellets to contact a knife (page 15, lines 13-17) to release the food pellets into a dispenser (figures 2 and 2A, dispenser 32; page 14, lines 32-35) to an enclosed hull (figure 2, container 34; page 14, line 32 – page 15, line 29).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Troy as modified and the at least one subsystem comprising a feeding system to provide food to the population of aquatic animals, the feeding system operative to move a packaged aliquot of food pellets to contact a knife to release the food pellets into a dispenser to the .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 11 (Remarks, pgs. 7-8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Otamendi (US 4,936,253) is not employed in the instant action. Instead, Massingill is used to modify Troy for showing the obviousness of the limitations presented in the amended claims. Massingill shows to a person having ordinary skill in the art how the aeration system of Troy (i.e., the aeration system as shown in figure 6 of Troy) can be modified with the teachings of Massingill so as to reach the limitations of the instant amended claims. In other words, Troy discloses an aeration system, and Massingill discloses an aeration system for circulating water and for controlling levels of carbon dioxide and oxygen in water, thereby making Massingill capable of being a teaching reference for Troy. Moreover, Troy does not teach away from an aeration system similar to the aeration system disclosed in the instant amended claims as well as the aeration system taught by Massingill.
That being said, with Troy being modified by Massingill, the limitations of the independent claims are rejected as shown hereinabove are rejected. The claims which depend on the independent claims are hereby also rejected, given the prior art of record encompassing the limitations of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647